Citation Nr: 1633448	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-33 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for residuals of a dog bite to the right hand.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	David S. Russoto, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and P.B.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 in the United States Army.  

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that additional evidence has been received since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  In May 2016, the Veteran submitted a waiver of initial consideration of this additional evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for a low back disorder, a heart disorder, and residuals of a dog bite to the right hand and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by a March 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in December 2010.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in December 2010.  The December 2010 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  

During the Board hearing, the Veteran's representative argued that the December 2010 VA examiner did not adequately consider or address the Veteran's competent lay statements regarding his military noise exposure and tinnitus symptoms.  See Hrg. Tr. at 28.  However, the examiner noted the Veteran's reports of in-service noise exposure from weapon fire, including hand grenades, as well as his civilian noise exposure.  The examiner also noted that the Veteran stated that he first noticed having tinnitus around 1990.  Thus, the report indicates that the examiner considered the Veteran's lay statements regarding his noise exposure and the onset of his tinnitus.  Although the Veteran has since stated that he has had tinnitus since military service, for the reasons explained below, the Board does not find his statements regarding the onset of his tinnitus credible.  Therefore, the Board finds that a remand for another VA examination is not necessary.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2016.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including an organic disease of the nervous system, which includes tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has contended that his current tinnitus is related to in-service noise exposure.  During the Board hearing, he testified that he was exposed to weapon fire, including hand grenades, and that he had ringing in his ears during and since his military service.  See Hrg. Tr. at 23-25.  As the Veteran was military policeman, exposure to weapon fire is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).

The Veteran service treatment records do not document any complaints, treatment, or diagnosis of tinnitus.  At the Veteran's September 1979 separation examination, his ears were normal, and he denied having or having had any ear problems.  

After service, tinnitus was first documented in February 2009.  See February 2009 VA treatment record, Virtual VA, CAPRI records received on March 21, 2012.  At that time, the Veteran complained of ringing in his ears and other side effects from Benzapril.  

A VA examination was conducted in December 2010.  The Veteran reported in-service noise exposure from weapon fire, including hand grenades.  After service, he stated that he worked in a paint and body shop for 10 to 12 years.  He also reported recreational noise exposure from lawnmowers, weedeaters, chainsaws, tablesaws, some hunting, and a motorcycle.  He stated that he first noticed tinnitus around 1990.  The examiner reviewed the claims file and opined that the Veteran's tinnitus was less likely as not related to noise exposure during military service.  The examiner noted that there was no significant threshold shift in the Veteran's hearing during service to associate with tinnitus and that the Veteran currently had a mild to moderate hearing loss above 4000 Hertz.  The examiner further noted that his current tinnitus that began in 1990 may have multiple etiologies, such as occupational noise (paint and body shop), recreational noise, and medicines such as Benazepril.

The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on her own training, knowledge, and expertise as medical professional in rendering her opinion.  Therefore, the Board finds the opinion to be highly probative.  There is no medical opinion otherwise relating the Veteran's current tinnitus to his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran has contended that his current tinnitus began during his military service as a result of noise exposure and has continued since service.  The Veteran is competent to report in-service noise exposure and symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this case, however, the Board finds that the Veteran's statements regarding the onset of his tinnitus are not credible.  The Veteran first reported having tinnitus in 2009 as a side effect of medication.  The Veteran specifically indicated at that time that he could not tolerate the medication due, in part, to the ringing in his ears.  The Veteran subsequently reported to the VA examiner that he first noticed having tinnitus around 1990, which would have been approximately 11 years after service and after significant occupational noise exposure as a machinist.  He later testified that he noticed tinnitus during his military service and that he has had it ever since.  Thus, his statements have been inconsistent.  Although the Veteran has asserted that he did not understand the question posed by the VA examiner regarding the onset of the disorder, he has not provided an explanation as to how the question was confusing or unclear.  Nor does the assertion account for the VA treatment record noting the first complaint of tinnitus in the context of a side effect from medication.   In addition, at his 1979 separation examination, a clinical evaluation of his ears and drums was normal, and the Veteran denied having or having had any ear problems.  Thus, there was affirmative evidence showing that he did not have any ear problems.  Although the Veteran later testified that he did not report his tinnitus at separation because he was in a hurry, the Board finds the contemporaneous medical evidence more probative than his later statements made in the course of seeking VA benefits, particularly in light of the inconsistent statements regarding the onset of his tinnitus symptoms.  

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current tinnitus and his military service is that provided by the December 2010 VA examiner, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's tinnitus is not causally or etiologically related to his military service, to include the noise exposure therein. Accordingly, the claim for service connection for tinnitus must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Low Back Disorder

The Veteran has contended that he has a current low back disorder that is related to a fall from a truck that he had during military service.  A July 2010 VA examiner opined that the Veteran's current lumbar spondylosis was less likely than not related to his military service.  Since then, however, the Veteran has submitted an opinion from his chiropractor, E.R. (initials used to protect privacy), noting the Veteran's report of a fall in service.  The chiropractor stated that the amount of osteophytic calcification in the lower lumbar spine was mostly likely caused by a spinal trauma that occurred approximately 30 to 35 years ago.   However, the chiropractor did not discuss any of the other facts of the case in his rationale.  Indeed, a June 1977 service treatment record documents a complaint of back pain after lifting, but there was no documentation of a fall from a truck, as the Veteran had reported to the chiropractor.   Therefore, the Board finds that another VA examination and medical opinion is needed.

Heart Disorder

The Veteran has contended that his current heart disorder is related to chemical and mustard gas exposure during his military service at Fort McClellan.  During the Board hearing, he testified that he had chemical weapons training at Fort McClellan for crowd disbursement and that they used mustard gas.  See Hrg. Tr. at 6.  He stated that he was given a gas mask, but indicated that sometimes he could not clear the mask and that the gas would burn his eyes and nostrils.  See Hrg. Tr. at 6.  He indicated that this happened 15 times or more while he was stationed there and that he was constantly having trouble with eye irritation, congestion, and upper respiratory problems.  See Hrg. Tr. at 6-7.  

A VA examination was conducted in June 2012; however, the examiner did not address the Veteran's contentions that his heart disorder was related to chemical exposure.

The Veteran also submitted medical opinions from a VA cardiologist, Dr. G.T., who opined that his current heart disorder was as likely as not related to his "chronic" exposure to chemical warfare agents, including mustard gas.  However, an April 1997 Environmental Impact Statement (EIS) for the Disposal and Reuse of Fort McClellan indicates that the agents used in the Gas Mask Test Chambers included tear gas and nonpersistent chlorine gas and that only small amounts of these irritating agents were used in the gas mask confidence training exercises.  See EIS, Section 1.3.  Although mustard gas was stored at Fort McClellan, the evidence does not indicate that it was used during the gas mask confidence training exercises described by the Veteran.  

Based on the foregoing, the Board finds that another VA medical opinion is needed to address the nature and etiology of the Veteran's current heart disorder.




Residuals of a Dog Bite to the Right Hand

The Veteran has contended that he has residuals of a dog bite to his right hand that occurred during his military service.  A VA examination was conducted in July 2010.  The examiner noted a prior dog bite to the right hand and opined that his right hand problems were more likely than not related to service.  However, the examiner did not identify the residuals that the Veteran had from the dog bite.  Therefore, the AOJ requested an addendum opinion, which was provided by a different examiner in December 2010.  The December 2010 VA examiner opined that there was no evidence of any ongoing problems of the left hand caused by the dog bite.  However, the December 2010 VA examiner did not examine the Veteran, and he referred to the left hand whereas the Veteran was bit on the right hand.  For these reasons, the Board finds that another VA examination is needed to ascertain whether the Veteran has any residuals from the dog bite.

TDIU 

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims.  Thus, the issue should be resolved prior to resolution of the claim for entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, heart, and residuals of a dog bite to the right hand.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Richmond and Charleston VA Medical Centers. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current low back disorder was incurred in military service when he fell off a truck and hit his back on the bumper.  See Hrg. Tr. at 13.  His service treatment records document a complaint of back pain in 1977 after lifting.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of low back pain, the examiner should identify all current low back disorders.  In so doing, the examiner should address the prior diagnoses and findings of spondylosis by the July 2010 VA examiner and of lumbar disc degeneration with reactive edema and muscle splintering and severe lateral bone spurring at the levels of L3 to S1 by a private chiropractor, E.R.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or that the disorder is otherwise causally or etiologically related to his active service, to include any symptomatology or injury therein.  

If arthritis if found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.

The examiner should also address the medical opinion by E.R., a private chiropractor, that the amount of osteophytic calcification in the lower lumbar spine was mostly likely caused by a spinal trauma that occurred approximately 30 to 35 years ago.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The Veteran has contended that his current heart disorder is related to chemicals released during gas mask training at Fort McClellan.  See Hrg. Tr. at 6.  Although he has testified that he was exposed to mustard gas during these training exercises, an April 1997 Environment Impact Statements indicates that only small amounts of tear gas and nonpersistent chlorine gas was used during these tests.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current heart disorder is related to his military service, including any exposure to chemical agents therein.  In so doing, the examiner should consider the medical opinions by Dr. G.T., which link the Veteran's current heart disorder to chemical agents in military service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a dog bite to the right hand that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he has a scar that covers the back of his right hand, that he has decreased grip strength, and that he experiencing cramps in his right hand.  See Hrg. Tr. at 34.  He has asserted that these symptoms are related to the dog bite that he had in service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding his symptoms, the examiner should identify all current right hand disorders.  

For each diagnosis identified, the examiner should opine as to it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the dog bite to the right hand that was incurred during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


